947 F.2d 949
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Leon Clifford FOSTER, Petitioner-Appellant,v.Fred J. STOCK, Warden, Respondent-Appellee.
No. 91-15043.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 23, 1991.*Decided Oct. 29, 1991.

Before SNEED, HUG and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Leon Clifford Foster, a federal prisoner, appeals pro se the dismissal as moot of his 28 U.S.C. § 2255 motion seeking release on bail pending his direct appeal because the government had delayed the production of trial transcripts in violation of various of his constitutional rights.   We affirm.


3
Absent the most unusual circumstances, a federal prisoner may not collaterally attack his sentence and conviction while his direct appeal is pending because disposition of the appeal may render the collateral attack unnecessary.   Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.), cert. denied, 488 U.S. 982 (1988);   Feldman v. Henman, 815 F.2d 1318, 1320-21 (9th Cir.1987).


4
Because Foster's direct appeal was pending, this court had jurisdiction to resolve the issue whether Foster was entitled to release pending appeal, and the district court could not entertain his section 2255 motion.   See Feldman, 815 F.2d at 1320-22.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3